Citation Nr: 1203951	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-39 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to December 1958. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a July 2010 videoconference hearing conducted before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence in the first instance.  A transcript of the hearing has been associated with the claims file. 

On appeal in August 2010, the Board remanded the case for additional development.  A review of the claims file shows that this development has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of a fractured mandible are manifested by an atrophic mandible that does not exceed 50 percent, an inter-incisal range of motion of 38.2 mm at worst, and no involvement of the temporomandibular articulation and an.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for residuals of a fractured mandible have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.150, Diagnostic Codes (DCs) 9902, 9905 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable rating for the service-connected residuals of a fractured mandible, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA and private treatment records, afforded the Veteran physical examinations, and provided him the opportunity to give testimony before the Board.  The VA examinations are adequate for adjudication purposes.  Specifically, the October 2008 and September 2010 VA examiners described in full the current manifestations of the Veteran's residuals of a fractured mandible.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Initial Rating

The Veteran claims that his service-connected residuals of a fractured mandible are more severe than the initial 30 percent evaluation indicates.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disability is rated under DC 9902.  Loss of approximately one-half of the mandible not involving temporomandibular articulation warrants a 30 percent rating.  If temporomandibular articulation is involved, a 50 percent rating is warranted.  38 C.F.R. § 4.150 (2011).

In addition, DC 9905, which governs ratings of limited motion of the temporomandibular articulation, provides that a 10 percent rating requires limitation of the range of lateral excursion from 0 to 4 millimeters or of limitation of the range of inter-incisal motion from 31 to 40 millimeters.  A 20 percent rating is warranted for limitation of the range of inter-incisal motion from 21 to 30 millimeters.  A 30 percent evaluation is assignable for inter-incisal range of motion from 11 to 20 millimeters.  A 40 percent evaluation is assignable for inter-incisal range of motion from 0 to 10 millimeters.  The note to DC 9905 provides that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150 (2011).

Here, the Veteran's mandible was broken as a result of an in-service motor vehicle accident that occurred in 1958.  Lower teeth were evulsed, as was soft tissue.  He is also service-connected for incomplete paralysis, fifth (trigeminal) and seventh (facial) cranial nerves; cicatrix, upper and lower lips, right side; and loss of several teeth. 

VA and private treatment records dated July 2001 through July 2011 show occasional dental evaluation and treatment, to include denture adjustments.

A September 2008 correspondence from Dr. T.B.L. indicates that the Veteran has had numerous prostheses made due to recurring fracture of the prostheses, which was probably due to the design of the bar fulcruming against natural maxillary teeth.  The doctor noted that the Veteran's new prostheses eliminated the bar and utilized a new attachment for retention.  

An October 2008 VA examination report shows that the Veteran complained of pain, popping, and clicking of the temporomandibular joints.  Physical examination revealed a removable upper partial denture and a removable lower mandibular denture.  Right lateral excursion was 4 millimeters.  Left lateral excursion was 5 millimeters.  Vertical excursion was 38.2 millimeters between the incisal edges of teeth.  Protrusive excursion was 7 millimeters.  There was no speech interference.  Mastication interference was noted due to the loss of natural teeth and to popping and clicking in the temporomandibular joints.  There was no displacement of the mandible.  The mandibular and posterior teeth shifted one-half tooth to the lingual of the maxillary posterior teeth on the right.  There was no paralysis or functional loss.  Several missing teeth were noted.  The examiner noted that the body of the right mandible was severely resorbed as compared to that of the body of the left mandible and that this tissue was not replaceable.  There was pain to the right exterior surface of the face in the temporomandibular joint area upon palpation.  The Veteran's mandible shifted to his left upon opening.  Diagnoses included residuals of mandibular fracture, pain to the face and jaws, irregular mandibular movements, and temporomandibular joint disease acute and chronic right side.

Private treatment records submitted by Dr. T.B.L. dated October 2009 through May 2010 indicate that the Veteran noticed a "shock" whenever he bit on something hard.  The doctor noted that the denture hardware was not engaging properly and recommended that it be replaced.

A May 2010 correspondence from Dr. T.B.L. contains the following statement:

Because [the Veteran] has been edentulous for so long, his mental nerve is now located on the crest of his alveolar nerve.  Consequently, whenever food gets under his prosthesis, he gets a shock form impingement on this nerve.  This is very uncomfortable.  This will probably be a problem for him for the rest of his life or until surgery is done to move the nerve to a new position.
As instructed in the August 2010 Remand, the Veteran underwent a VA examination in September 2010.  He complained of pain located distal to the implant abutment in the #27 area.  He also complained of food getting up under the denture.  There was no impairment on opening, loss of motion, or masticatory function loss.  Several teeth were missing.  The examiner noted that the Veteran has an atrophic mandible, but opined that it did not exceed 50 percent of the mandible.  He further opined that there is no loss of articulation at the temporomandibular joint.  Right lateral excursion was 9 millimeters.  Left lateral excursion was 8 millimeters.  Vertical excursion was 41 millimeters.  Protrusive excursion was 8 millimeters.  There was no speech interference or masticatory interference.  There was no pain, fatigue, weakness, or lack of endurance, incoordination on repeated use.  There was no limited joint function.  The examiner noted Dr. T.B.L.'s suggestion of moving the middle nerve on the right-hand side, but noted that the Veteran did not want to have this procedure done.  The examiner indicated that the problem of food getting caught under the denture could be alleviated by relying the denture.  

A rating in excess of 30 percent would require showing a loss of approximately one-half of the mandible involving temporomandibular articulation, which has not been shown by or approximated by the competent medical evidence of record.  Thus, a higher evaluation is not warranted under DC 9902. 

In addition, the Board notes that the findings of limitation of inter-incisal range of 38.2 and 41 are greater than the minimum limitation (ranging from 0 to 10 millimeters) which is necessary for assignment of a 40 percent evaluation.  In fact, the Veteran's range of motion of 38.2 millimeters would appear to warrant only a 10 percent evaluation under strict application of the Rating Schedule.  Thus, in view of the objective medical evidence, not more than a 30 percent evaluation is warranted under DC 9905. 
 
The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA and private treatment records indicate that the Veteran's disability causes jaw pain and popping.  However, there is no evidence that range of motion is functionally limited by pain or popping.  As noted previously, there is no evidence showing that the Veteran has exhibited limitation of inter-incisal range of motion from 0 to 10 millimeters, which would automatically warrant an evaluation of 40 percent under DC 9905.  As for functional impairment, the Veteran testified that he experiences pain on a daily basis from his denture hardware, as well as sensitivity when food gets caught up under his denture.  There is no evidence of excess or weakened movement, excess fatigability, incoordination, or pain on movement.  Indeed, the September 2010 VA examiner specifically found on evaluation that the Veteran has no limited joint function, and the Veteran specifically denied any functional impairment other than "getting food up under his denture when he eats" (which causes sensitivity).  Clearly, therefore, the a rating higher than the current 30 percent disability evaluation is not warranted under the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011) & DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered the Veteran's symptoms in the context of other diagnostic codes.  Higher ratings are assignable under other codes where there is complete loss of the mandible, loss of the ramus, or loss of more than half the maxilla.  38 C.F.R. § 4.150, DCs 9901, 9906 or 9914 (2011).  However, the record contains no clinical findings that support assignment of such higher schedular ratings.  

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  There is no evidence of marked interference with employment solely due to residuals of a fractured mandible.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, none of the VA examination reports show that the Veteran is unemployable due solely to residuals of a fractured mandible.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

An initial disability evaluation in excess of 30 percent for residuals of a fractured mandible is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


